UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6309



CHARLES ROBERT BAREFOOT, JR.,

                                            Plaintiff - Appellant,

          versus


KEITH D. ELLIS,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
District Judge. (5:06-CT-03123-D)


Submitted: June 15, 2007                    Decided:   June 21, 2007


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Robert Barefoot, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Charles     Robert    Barefoot,   Jr.,    appeals   the    district

court’s order and judgment dismissing his 42 U.S.C. § 1983 (2000)

complaint under 28 U.S.C. § 1915A(b) (2000).          We have reviewed the

record and find that this appeal is frivolous.              Accordingly, we

dismiss the appeal for the reasons stated by the district court.

See Barefoot v. Ellis, No. 5:06-CT-03123-D (E.D.N.C. Feb. 13,

2007). We deny Barefoot’s motion for appointment of CJA counsel.

We   dispense   with   oral     argument   because   the   facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     DISMISSED




                                    - 2 -